Gilchrist, C. J.
It is perfectly settled in this State that the right of a judgment creditor is to recover of the debtor the amount for which judgment has been rendered, together with interest for such time as the debt remains unpaid. This was held to be the law before the Bevised Statutes, which directed that the writ of execution should be so framed as to authorize the officer serving it to collect such interest. Rogers v. McDearmid, 7 N. H. 506. The Bevised Statutes, ch. 193, sec. 6, provided that interest should be payable on all executions in civil actions from the time of the rendition of judgment; and, by the tenth section of the same chapter, furnished a form of a writ of execution to meet the provisions of the sixth section, and to render them effectual. The object of this law was merely to give the judgment creditor a remedy by his execution, which he had previously been obliged to seek by other and less convenient means. The right, therefore, of this plaintiff' to recover the balance of his judgment and interest, is perfectly clear, unless something has been done to defeat it.
Such would, perhaps, be the effect of the act of Wiggin, who received a sum of money less than would have been due upon a legal computation, and in form discharged the execution, had he acted under any authority from the party in interest to give such a discharge. But of this there seems to be no evidence. Had the party, authorized to make a specific application of the money, applied it to extinguish the debt, then the claim for interest might, upon the authority of some of the cases, have well been *36questioned. But neither the party paying or receiving it, in this instance, had any such power; and the only one who had, elects to apply it first to keep down the interest; and it should, therefore, be so applied. Let the interest be cast in the manner usual in cases in which partial payments have been made on debts hearing interest, and for the balance due let there be

Judgment for the plaintiff.